


EXHIBIT 10.35






Summary of the Terms of Verint Systems Inc. Executive Officer Annual Bonus Plan
Verint Systems Inc. (the “Company”) maintains an annual bonus program (the
“AIP”) for its executive officers. Under the AIP, each executive officer is
eligible to receive an annual cash bonus upon the satisfaction of pre-determined
performance goals, however, the Company may reserve the right to pay some or all
of the bonus in shares of our common stock. The target bonus under the AIP is
established annually by the Compensation Committee of the Company’s Board of
Directors (the “Committee”) as part of the Committee’s regular compensation
review process and is paid following certification by the Committee of the
achievement of the underlying performance goals. In establishing target bonuses,
in addition to the factors considered as part of the compensation review process
generally, the Committee also considers the target bonus set forth in the
executive officer’s employment agreement (if applicable), as well as special
achievements, promotions, and other facts and circumstances specific to the
individual officer.
The performance goals under the AIP are based on revenue, a measure of
profitability, and a measure of cash generation and are expressed on a non-GAAP
basis. In the case of executive officers with direct responsibility for a
specific operating unit, unit revenue and unit profitability goals may also be
incorporated into the executive officer’s performance goals. In addition to
company-wide performance goals (or if applicable, unit-based goals), a portion
of the target bonus is also tied to the achievement of non-financial management
business objectives (MBOs) approved by the Committee. The financial performance
goals established by the Committee generally come in the form of a range,
wherein the executive officer may achieve a percentage of his or her target
bonus at the low end of the performance range (or threshold), 100% of his target
bonus towards the middle of the performance range (target performance), and up
to 200% of his target bonus at the high end of the performance range.




